DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 2, 5a, 6a, 6b, and 7 contain solid black shading. As per 37 CFR 1.84(m), solid black shading areas are not permitted, except when used to represent bar graphs or color. In this case, the solid black shading areas are not being used to represent bar graphs or color, but instead appear as the background of the entirety of the figure, which is improper. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Allowable Subject Matter
Claims 4-6, 9, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Sakurai et al. (US 2015/0097087 A1) discloses an aircraft wing (wing 18; fig. 1), the wing having a fixed wing (fixed wing portion 78; fig. 4A) with a wing tip device (unfixed wing tip portion 76; fig. 4A) moveably mounted at an outer end thereof (figs. 4D-4E), the wing tip device being moveable between: 
(a) a flight configuration for use during flight (fig. 4A); and 
(b) a ground configuration for use during ground-based operations (fig. 4E), in which ground configuration the wing tip device is moved away from the flight configuration such that the span of the aircraft wing is reduced (para. [0146]), 
wherein when the wing tip device is in the flight configuration (fig. 4A), an outer end of the fixed wing and an inner end of the wing tip device meet along an interfacing cut line (hinge line 74; fig. 4A) that separates an outer surface of the fixed wing and an outer surface of the wing tip device (para. [0075]), 
the interfacing cut line (74) comprising: 
a curved section (fig. 4A).

The prior art does not disclose wherein a radius of the curved section is a distance between the axis of rotation and the curved section, and the radius of the curved section continuously increases along the curved section in a direction towards a leading edge of the wing tip device such that adjacent portions of the fixed wing and wing tip device on either side of the interfacing cut line, separate as the wing tip device moves from the flight configuration towards the ground configuration.
Conclusion
This application is in condition for allowance except for the following formal matters: The drawing objections noted hereinabove
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADY W FRAZIER/Examiner, Art Unit 3647